Order, Supreme Court, New York County, entered on September 13, 1978, modified, on the law and on the facts, and the matter remanded for a new trial on the issue of damages only, and otherwise affirmed, without costs and without disbursements; and the judgment entered thereon on December 26, 1978 reversed, and vacated, *532without costs and without disbursements. Fein, J., concurs in part and dissents in part in a memorandum, and would affirm in toto; Sullivan and Markewich, JJ., concur in a memorandum by Sullivan, J., as to affirmance as to liability and would modify and remand for a new trial on the issue of damages only; Birns, J. P., and Lynch, J., concur in part and dissent in part in a memorandum by Lynch, J., and would remand for a new trial on the issue of damages (in which Sullivan and Markewich, JJ., partially concur for remand on the issue of damages) and would reverse outright, deny plaintiffs motion for summary judgment, reinstate the third-party action and remand for a new trial on the issue of liability as well as damages, with costs to abide the event.